           Case 4:19-cv-00028-BMM Document 158 Filed 02/17/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION

 INDIGENOUS ENVIRONMENTAL
 NETWORK and NORTH COAST RIVERS                                    4:19-cv-00028-BMM
 ALLIANCE,

                        Plaintiffs,                                         ORDER

           vs.

 PRESIDENT JOSEPH R. BIDEN,1 et al.,

                       Defendants,
           and

 TRANSCANADA KEYSTONE
 PIPELINE, LP, a Delaware limited
 partnership, and TC ENERGY
 CORPORATION, a Canadian Public
 Company,

                       Defendant-Intervenors.




       1
         President Joseph R. Biden is substituted for his predecessor pursuant to Federal Rule of
Civil Procedure 25(d).
       Case 4:19-cv-00028-BMM Document 158 Filed 02/17/21 Page 2 of 4



      Indigenous Environmental Network (“IEN”) and North Coast Rivers

Alliance (“NCRA”) (collectively, “Plaintiffs”) brought this action against President

Donald J. Trump and various government agencies and agents in their official

capacities (“Federal Defendants”). Plaintiffs allege that President Trump violated

the Property Clause of the U.S. Constitution, the Commerce Clause of the U.S.

Constitution, and Executive Order 13,337 when he issued a Presidential Permit in

2019 (“2019 Permit”) to Defendant-Intervenors TransCanada Keystone Pipeline,

LP and TC Energy Corporation (collectively, “TC Energy”) to construct a cross-

border segment of the Keystone XL oil pipeline (“Keystone”).

      President Joseph R. Biden signed an Executive Order on January 20, 2021 to

revoke the 2019 Permit. See Protecting Public Health and the Environment and

Restoring Science To Tackle the Climate Crisis, Exec. Order 13,990, 86 Fed. Reg.

7,037, 7,041 (Jan. 25, 2021). President Biden’s revocation noted that the 2019

Permit included an express condition that the President could revoke that permit at

“the President’s sole discretion.” Id. The Court requested a status report from each

party in light of President Biden’s Executive Order. (Doc. 154).

      Federal Defendants request that the Court stay the district court proceedings

as it did in the related Rosebud Sioux Tribe case. (Doc. 157 (citing Rosebud Sioux

Tribe v. Biden, No. 4:18-cv-118-BMM)). Federal Defendants further assert
       Case 4:19-cv-00028-BMM Document 158 Filed 02/17/21 Page 3 of 4



“[b]ecause the only action challenged by Plaintiffs has been revoked, the case is

now moot.” (Doc. 157 at 2).

      TC Energy similarly requests that the Court stay the district court

proceedings to match the related Rosebud Sioux Tribe case. (Doc. 155 (citing

Rosebud Sioux Tribe, No. 4:18-cv-118-BMM)). TC Energy further asserts that the

issue of mootness should be subject to briefing. (Doc. 157 at 2–3).

      Plaintiffs do not argue for a stay, but instead assert that no part of President

Biden’s order “prevents President Biden from exercising the identical ‘sole

discretion’ in that order to unilaterally reissue” the permit for Keystone. (Doc. 156

at 3). Plaintiffs further assert that President Biden’s order “does not concede that

the Permit was issued unlawfully, let alone unconstitutionally.” (Doc. 156 at 2).

Plaintiffs’ arguments indicate a potential conflict regarding mootness in this case.

      Having considered the status reports from each party and finding that good

cause exists to grant the relief requested, the case is hereby STAYED until April

5, 2021 to match the stay in the Rosebud Sioux case. Before that date, the parties

shall each submit a status report advising the Court whether a continued stay is

warranted or if the Court should set deadlines for mootness briefing.

      TC Energy shall notify the Court sixty days in advance of any construction

of the main pipeline or new pump stations.
      Case 4:19-cv-00028-BMM Document 158 Filed 02/17/21 Page 4 of 4



     Federal Defendants shall notify the Court if TC Energy requests a notice to

proceed from the U.S. Bureau of Land Management (“BLM”) or schedules a

preconstruction conference with BLM.

     DATED this 17th day of February, 2021
